UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7112


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HERMAN C. NEWMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James P. Jones, Chief
District Judge. (3:95-cr-00066-JPJ-14)


Submitted:    February 20, 2009             Decided:   March 12, 2009


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herman C. Newman, Appellant Pro Se.        Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Herman C. Newman appeals the district court’s order

granting    his   motion   for     reduction   of     sentence,   18     U.S.C.

§ 3582(c)(2) (2006), and reducing his sentence to 150 months in

prison.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     United States v. Newman, No. 3:95-cr-00066-JPJ-

14 (W.D. Va. June 23, 2008); see United States v. Dunphy, 551

F.3d 247, 257 (4th Cir. 2009) (“When a sentence is within the

guidelines applicable at the time of the original sentencing, in

an 18 U.S.C. § 3582(c)(3) resentencing hearing, a district judge

is not authorized to reduce a defendant’s sentence below the

amended    guideline   range.”).      We   dispense    with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                      2